United Nations Human Rights Council (debate)
The next item is the Council and Commission statements on the fifth session of the UN Human Rights Council which will take place in Geneva on 11-19 June 2007.
Mr President, Commissioner Ferrero-Waldner, ladies and gentlemen, from the very outset the European Union welcomed the creation of the United Nations Human Rights Council in 2006 but has always emphasised that it expects the Council to be an efficient and credible body making a genuine contribution to the global protection and promotion of human rights. At the previous sessions of the Human Rights Council, the European Union has also attached importance to substantive debates on human-rights issues as well as to dialogue and close cooperation. During the fourth regular session, the European Union and the African Group succeeded in securing the adoption by consensus of their resolution on Darfur. This was the result of sustained efforts on the part of the European Union, and the outcome reflects not only the mandate of the Council but also the level of responsibility it should be expected to exercise.
The capacity of the Human Rights Council to fulfil its mandate is inextricably linked to its composition. Allow me to recall once more that the General Assembly of the United Nations expects the member nations of the Council to observe the highest standards of human rights. It has also called on all UN Members to elect to the Council only those nations with good human-rights records. Although this ideal is still far from having been achieved, I should like to express the satisfaction of the European Union that the election of Belarus to the Human Rights Council was successfully thwarted in May. This success was due in no small part to the opposition of the European Union to the candidature of Belarus. Although it is in a minority in numerical terms, the European Union nevertheless plays a leading role in the Council and has established itself as a major player.
In spite of some encouraging developments, such as the adoption of an International Convention for the Protection of All Persons from Enforced Disappearance, more action is needed to equip the Human Rights Council with the working practices and instruments it needs to live up to the expectations of the international community and particularly those of the European Union. The European Union attaches top priority to the institutional establishment of the Council. It is therefore making strenuous efforts to ensure that this institution-building process is successfully completed by the end of the first year. The forthcoming fifth session will therefore be crucially important. At that session the Council will take its concluding decisions on the establishment of the institution and will thereby ultimately determine its own efficiency and credibility for the next five years.
The European Union is currently cooperating closely in Geneva with all participants in order to achieve an outcome that will enable the Human Rights Council to make full use of its mandate. In the Presidency's contacts with the President and the other delegations of the Human Rights Council, we are trying to establish a central role within the United Nations system for an efficient and credible Council. To this end the European Union wishes to insist on the creation of an effective and universal periodic review process and on the preservation of issue-based and country-based mandates. The planned code of conduct for special rapporteurs must not impair their independence; on the contrary, it must guarantee that independence and focus on the obligations of the states with which the rapporteurs cooperate. Moreover, we are pursuing the aim of establishing a suitable process for the selection of national representatives which will ensure that they possess the requisite expertise as well as guaranteeing their independence.
We are aware of the difficulties involved in the pursuit of these objectives. Let me assure you that we will not relax our efforts to achieve them. It also remains the firm hope of the European Union that the Human Rights Council, with its sessions held at regular intervals throughout the year, its new and improved set of instruments and its continuing commitment to the present dialogue with special rapporteurs and the High Commissioner for Human Rights, will develop into a cornerstone of the human-rights system of the United Nations. It is now up to all members of the Human Rights Council to act responsibly and to work towards the achievement of these goals.
Mr President, President-in-Office Günter Gloser, ladies and gentlemen, since it was founded, the European Union, as you know, has been one of the main driving forces for the protection of human rights and has therefore played an active role in pursuing the aims of the Human Rights Council and ensuring that the new body represents a real improvement on the Commission on Human Rights.
The initial aims have therefore been to ensure that the Council sessions deal with urgent human-rights issues in the context of actual occurrences, to improve coordination within the EU and to step up the Union's outreach efforts, in other words its attempts to sensitise non-EU governments to human-rights issues. In these respects real progress has been made, allowing us, on the one hand, to make a coherent and credible stand in the Human Rights Council and, on the other hand, to enhance our cooperation with partners in other parts of the world through bilateral meetings as well as in multilateral forums and through a broad-based campaign to raise awareness in many of the world's capitals.
Among the priority tasks in the course of the first year have therefore been the safeguarding of the mandates and mechanisms of the Human Rights Council in the framework of the review process and the establishment of the new system, known as the universal periodic review, for the monitoring of the human-rights situation in all countries.
The general compromise package presented only yesterday by the President of the Human Rights Council certainly points in the right direction; while it needs improvement, from our perspective it is nevertheless a very good initial basis for negotiation. Next week's fifth session of the Human Rights Council therefore assumes very special importance as a key to the future of that body. This is another reason why I am particularly pleased that a delegation from the European Parliament will be attending the session as part of the delegation from the European Communities.
What is the verdict on the performance of the Human Rights Council to date? It is impossible to provide a clear-cut answer, but in my view the Council should be an ongoing project, a kind of work in progress, as it were. Let me make a few brief comments. The first Council sessions were certainly rather disappointing. The old behaviour patterns resurfaced. We were already familiar with them, of course, from the Commission on Human Rights. The sessions on the Middle East in particular were truly marred by an uncooperative attitude on the part of the very states that had convened them. The result was unbalanced draft resolutions which we in the European Union were unable to support.
Let me therefore make it clear that, while confrontation on human-rights issues may well be necessary on occasion when people's fundamental rights are at stake, it is a different matter when human rights are used as a cover for the pursuit of a primarily political conflict. Just like the Council Presidency, however, we too have observed that the very good resolution on Darfur which was recently adopted there has mitigated these unfavourable impressions. I firmly believe that it is the most important resolution the Council has adopted. It was closely coordinated with the African Group in very protracted negotiations and was ultimately adopted by consensus. That was a considerable achievement when we consider what a sensitive issue it addressed, coupled with the fact that the EU can now be easily outvoted in the Human Rights Council.
The monitoring body of five independent UN rapporteurs that was established by the resolution will present its first report to the Council in the next few weeks, most probably next week.
And let us not forget that the International Criminal Court recently indicted two Sudanese suspects. In short, there is at least movement on that front in Darfur. We very much hope that this will set an example as well as setting standards for the future work of the Human Rights Council. Lastly, the interactive dialogues with the High Commissioner and the UN's special rapporteur have proved to be a very useful development. They have enabled us to approach the human-rights situation in individual countries - often in connection with more general human-rights issues - in a highly visible as well as far less confrontational manner. Our next step, however, is to find more ways of ensuring that these dialogues can be followed by practical progress on the ground.
However impatient we may be for rapid progress in the UN Human Rights Council, I would warn anyone against snap judgments on the Council at this stage. All we can say so far is that there have been bright and dark sides. We are convinced that the EU will continue its efforts to build on the encouraging developments that have undoubtedly taken place and to nurture, in the framework of an intensive dialogue with its UN partners, an effective UN Human Rights Council and above all one that acts in the interests of the people concerned. It remains the main international forum for the treatment of human rights, and we in the EU have a responsibility to make active use of it to reinforce our values, our ideals and our interests.
on behalf of the PPE-DE Group. - (LT) First of all I would like to thank Council and Commission representatives for their reports about the first working year of the United Nations Human Rights Council and for the fifth United Nations Human Rights Council session. Tomorrow the European Parliament will vote on a resolution concerning this issue, which sets out all the basic problems, such as our aspirations for the Human Rights Council's modus operandi, its mechanisms, special procedures, special rapporteurs, universal periodic review, and the role of the European Union. The European Parliament has undoubtedly expected and still expects a lot from the Human Rights Council for the simple reason that human rights are a matter of particular importance, since respect for human rights and their defence are a fundamental part of EU ethics and statutes, and in general they are the foundation of Europe's unity and integrity. The United Nations Human Rights Council can provide excellent possibilities for effective action in defending and safeguarding human rights, and for promoting them on behalf of the United Nations. In this regard the fifth session is particularly important, since one year of activity of the Human Rights Council has revealed problems and shortcomings, which can and must be fixed straight away. This is necessary so that the Human Rights Council can become a truly reliable structure - able to react adequately and, when required, quickly to breaches of human rights in any country of the world, and capable of finding effective means to influence the governments of those countries where human rights are being crudely violated. The first year of activity of the Human Rights Council has permitted us to ascertain whether, in applying its planned procedures and mechanisms, the Human Rights Council will be able to implement the ambitious programme that it has adopted for itself. The first year's experience, resolutions on Darfur, Iran and Uzbekistan, the application of confidentiality requirements when human rights abuses in the latter two countries were being discussed, as well as other decisions, have demonstrated that the procedures of the Human Rights Council must be maximally transparent, and that the special rapporteurs and experts need to be truly independent. Furthermore, it is essential to apply clear criteria when choosing members for the Human Rights Council: simple logic indicates that countries, in which there are gross violations of human rights, should not be chosen as members of the Human Rights Council.
on behalf of the PSE Group. - (ES) Mr President, I believe that we can be pleased with the consensus that has been achieved amongst the groups in the House in relation to the text that we are going to put to the vote tomorrow for the fifth session of the United Nations Human Rights Council.
Since this Council was created, it has not had a very easy time. It is therefore important that the European Parliament should once again show consistency in terms of how to proceed with a view to promoting and protecting human rights and, specifically, how to facilitate and improve the work of the United Nations Human Rights Council.
On assessing its activities, it appears that there are certain deficiencies that need to be resolved and which are based on two fundamental problems.
On the one hand, the weakness and insufficiency of the responses to dramatic and urgent situations that require much more vigorous action. I am referring primarily to the dramatic situation in Darfur, something to which everybody should be paying the greatest possible attention.
Secondly, the need substantially to improve the Council's internal mechanisms and to improve the dynamics of the relationship between the member countries for the sake of more effective and ambitious work.
There is a fundamental problem underlying both issues, and Parliament and the European Union can do significant work in this regard. I am referring to political differences, which must not hinder the crucial common efforts to substantially reduce the vulnerability of the world's peoples to abuses and violations of human rights.
This aspect is vital, since Europe must be at the forefront in terms of treating all countries equally when it comes to dialogue on human rights.
We believe that this philosophy must be extended to the Council and that the next Romanian Presidency of the United Nations Human Rights Council can offer a good opportunity for these essential improvements to become reality.
on behalf of the ALDE Group. - Mr President, respect for human rights is of universal value and importance and is of course a fundamental principle of the EU. This House, not surprisingly, pays particular attention to this principle, as shown by the regular production of reports and resolutions dealing with human rights violations around the world.
It was with great sadness that for years we watched the rather ineffective work of the Human Rights Commission, and it was with much relief that we welcomed, approximately a year ago, the replacement of the Human Rights Commission by the Human Rights Council. In the words of a Human Rights Watch representative, the Human Rights Commission in effect became the abusers' club, because abusive governments were eager to be part of it in order to block action on themselves and on countries elsewhere. Unfortunately, our hopes for changes for the better were somewhat shaken after the Council elections, when Angola, Egypt and Qatar gained seats. Those three countries have a well-known, atrocious record of human rights abuses. The non-election of Belarus to the Council was a relief, although this occurred only by a tiny margin.
During the Human Rights Council's first year, we have seen some changes which have improved its function, but it has to be said that these changes were not spectacular. We expect and hope that more promising improvements are on the way. The Geneva-based Council has so far shown eagerness to deal with worldwide problems promptly and repeatedly if necessary, but the effectiveness of its work has to be looked at more critically. An example is the fact that last year the Council adopted no less than eight resolutions criticising Israel for its military actions in the Palestinian territories in Lebanon. These resolutions had some, but not much, usefulness in practical terms. This is not the fault of the UN Human Rights Council, but that Council has to assume some responsibility for not finding ways to make its voice heard more seriously. Other examples include the Council's problematic dealings with Uzbekistan and Iran.
As the next session of the Council is due to ...
(The President cut the speaker off)
on behalf of the UEN Group. - (PL) Mr President, the European Union has now taken over from the United States as the guardian of human rights in the world. Of all our many policies, this is the one that gains us the most popularity on a global level.
Unfortunately, the European Union is not always able to occupy its rightful place at meetings. At the World Conference on Climate Change last November, for example, the Union's delegation sat in Finland's place, as Finland held the Presidency at the time. We need to be able to occupy our rightful place as the EU to ensure our voice is heard clearly as we deal with the many problems in our contemporary world. One area of concern is the Middle East, where Hamas is threatening to destroy Israel, whilst the Israelis are already engaged in destroying the Palestinian nation.
on behalf of the Verts/ALE Group. - (ES) The Human Rights Council was created as a replacement for the Human Rights Commission and was faced with the by no means easy challenge of not falling into excessive politicisation and governmental interference in such an important area as overseeing universal respect for human rights. Nevertheless, the progress made so far, at least in this field, is worrying to say the least.
Just yesterday we heard Jody Williams - the Human Rights Council's special rapporteur for Darfur - complaining about the immense pressure upon her to make her report acceptable to everybody.
We all know what that means. It means removing, or at least toning down, the criticisms as far as possible in order not to upset anybody.
The most serious thing, however, is that these requests were made in order not to jeopardise the continuity of the Council.
Things are going badly if a structure such as the Human Rights Council puts its own survival before what should be its primary and main responsibility: to ensure the protection of human rights in the world, which involves, amongst other things, identifying the people responsible for violations, even if they are governments, or particularly if they are governments.
During this first anniversary of the Council's existence we must bear these risks very much in mind if we do not want this Council to become just one more structure whose only purpose is to hide the shame of those who constantly violate the most fundamental human rights inside and outside of their borders.
By means of this resolution, on which there is consensus in the European Parliament and I am pleased about that, we call upon, and encourage, the Council to take on a strong leadership role at the fifth session of the Human Rights Council, and we know that that will not be easy. But there are at least two issues that we would like it to prioritise.
Firstly, the guarantee that special rapporteurs are selected on the basis of their independence and abilities and that they are able to continue operating as independent rapporteurs.
Secondly, that the periodic universal reviews also include the participation of independent experts.
That is the only way we can guarantee the credibility of this Council.
(FI) Mr President, the results of the work of the UN Human Rights Council in its first year are under scrutiny. The expectations of the international community have not yet been met. The most regrettable example is probably the resolution on the situation in Darfur, whose content was watered down partly as a result of the continuing compromises. The work has, understandably, been hampered by the fact that the operation and practices are still being developed.
Our proposals for a resolution highlights, as it ought, the problem areas in the work of the Human Rights Council. Two matters in particular need to be paid attention to. Firstly, we have to learn from history. The work of the United Nations Commission on Human Rights (UNCHR), as the representative of the Human Rights Council, lost credibility, as sitting on the Council were countries which have glaringly violated human rights. The EU must continue doggedly to push through the condition that membership of the Human Rights Council is based on an objective criterion and that requirements for membership are sufficiently strict. The concept of human rights covers a very wide area. Certain fundamental human rights must be unconditionally incorporated in the conditions of membership. I think that the countries where Sharia courts are part of the judicial system are especially problematic. The EU must fight to ensure that this Human Rights Council does not become a club for abusers of human rights, in the way of the body which precedes it.
The other matter relates to the relationship between the Universal Periodic Review mechanism and the special procedures employed in individual countries. The EU needs to insist strongly that the work of the special experts in individual countries in the UN will in future be kept separate from the UPR and genuinely independent of governments. I regard it as worrying that Member States could use the indirect right of veto in the UPR in connection with a debate on the situation in a country, so that they fail to produce their country-specific report.
I understand the limitations the Human Rights Council assembly puts on the EU's powers of influence. Just the countries of Africa and Asia together can, with their 29 seats, steer the Council's work in a direction which differs from the aims of Western countries in the area of human rights. The EU must now demonstrate real leadership and a strong will. We should try and use the talks to break any regional blocs. I wish to thank the German Presidency, which has shown exemplary firmness in its call for prohibiting the death penalty.
(PL) Mr President, it is now more than a year since the European Parliament cautiously welcomed the creation of the UN Human Rights Council to replace the discredited Commission on Human Rights. We hoped that the new Council would become an institution that would help reform the UN and that it would make a determined effort to ensure greater respect for human rights the world over.
The European Union, the Member States and European Parliament delegations have all been actively involved in the work of the Council. It is now time to assess the first year of the Council's operations. Unfortunately, it has to be recognised that so far the creation of this new Council has not marked a turning point in the UN's activities in the area of human rights. The interests of various countries still take precedence over the defence of threatened fundamental rights and freedoms.
This can best be illustrated by the Human Rights Council's inability to respond appropriately to the situation in Darfur. A report on the tragic situation in that region was adopted in March, yet the Council as a whole was unable to draw logical conclusions from that report and deal with the problem of the Sudanese authorities' political responsibility for the political situation in that country. It is also the case that the Council has condemned Israel eight times. This demonstrates the imbalance in the Council's work and its political bias.
The fifth session of the Council is due to commence in a few days' time. A European Parliament delegation will be present. The Netherlands, Slovenia and Italy have now joined the Council. Another European country to become a member is Bosnia-Hercegovina. Belarus, currently governed by Mr Lukaszenko's authoritarian regime, has not been elected to the Council in order to avoid controversy.
We should ensure that Member States of the European Union become more involved in the work of the Council so that the latter is transformed into a body truly devoted to achieving respect for fundamental freedoms. At stake are an effective human rights policy in the contemporary world and UN reform. So too is the credibility of the European Union itself, and we would do well to remember that.
(DE) Mr President, ladies and gentlemen, this Parliament has always followed the United Nations reform process constructively as an advocate of effective multilateralism. We want a strong UN, we want security and stability, we want an incisive war on poverty, and we want effective protection of human rights. As chair of the working party of the European Parliament on relations with the UN, I also have a very personal interest in the achievement of these aims.
When the Human Rights Council was established as a new UN instrument, we warmly welcomed its creation, because it came with a set of very enticing promises: genuine election of members, rational working methods and the universal periodic review of all members. And today? Our resolution is highly critical: Angola, Qatar and Egypt have come on board to join nations like China and Cuba, and elections with a choice of candidates are virtually non-existent. We only just managed to prevent the election of Belarus. Members of the Organisation of Islamic Countries are in the majority in both the Asian and the African regional groups. This means that they control and effectively block the activities of the entire Council, from country reports to the universal review. I am on tenterhooks, Commissioner, regarding the fate of the package that was presented yesterday. I hope we have grounds for optimism.
One of your remarks was particularly significant. You said that the European Union can easily be outvoted. This raises the question whether the West has done its homework. This is a question for the Council or, even better, the Member States. They were short-changed at the negotiations and did not even notice. This was clearly down to a lack of work on the part of our governments. But we parliamentarians must also ask ourselves whether our scrutiny, and that of our national counterparts, was strict enough. I believe it was not. This further reinforces the point that we parliamentarians must not leave the United Nations to our governments. We must strengthen the parliamentary dimension of the UN.
Mrs Ferrero-Waldner, I am delighted by your critical appraisal of the first year of the Human Rights Council, because that body did not fulfil the hopes which were placed in it. But the fact is that the institution exists and is still the main international forum. We must work on that basis, and I hope we shall succeed in backing the Council out of the present dead end. Lastly, I am glad that we are having this debate in Brussels and not in Strasbourg.
Mr President, Commissioner, ladies and gentlemen, I only intend to sum up briefly, because we are in agreement on the objectives. I can understand your disappointment, Mr Lambsdorff, about the things you have just enumerated. You are not the only one who is disappointed either, for all of us had quite different expectations.
I share the view of Commissioner Ferrero-Waldner, who said that the Council had been in existence for a year, that we had imagined everything would be different but that we should not make snap judgments about the Council. I urge us not to drive a wedge now between parliaments and governments. That is not helpful - quite the contrary.
Even though there is room for improvement in this or that area, the European Union - and the national parliaments, the European Parliament, the governments and the Commission are all part of the Union - must stand together and send a clear signal that we are too firmly committed to human rights to let anyone sow division among us. I can only hope that progress can be made in one area or another during the second year, even though a sobering interim assessment is in order after one year. But I am spreading the word that we shall succeed together with you, who so fervently champion the cause of human rights. I hope we can draw a more favourable conclusion in next year's report than we were able to do today.
Mr President, ladies and gentlemen, I regard the Human Rights Council as a body in its infancy that is still experiencing certain growing pains. It is not easy for the European Union to achieve any real progress in asserting our human-rights standards in the UN framework today. Why? Because we have few permanent allies. The support we receive usually comes from Canada, Switzerland, Norway, the countries applying for EU membership and individual countries covered by our neighbourhood policy, to name a few of the main sources. This list is not exhaustive, but we are often faced with a united front of G77 countries, and we can rarely achieve anything if a confrontational approach is adopted.
We must draw our own conclusions from this. Where does the problem lie? What can we do? We could, for example, strengthen the Special Rapporteur, support the High Commissioner for Human Rights and introduce universal reviews, but we could also condemn the most serious cases and denounce the most flagrant violations. In other words, in specific instances we must continue to do some very plain talking on behalf of the victims of abuses.
I often wish we could respond and react more quickly to developments. From the very beginning, for example, I have been calling for a kind of warning mechanism. I very much hope that we can move gradually in that direction. In the longer term, however, the achievement of the aims of the Human Rights Council will depend on the establishment of a new approach to human rights within the United Nations.
The transition to this new approach, indeed, was at the heart of the resolution on the creation of the new Council. The resolution states that the work of the Council 'shall be guided by the principles of universality, impartiality, objectivity and non-selectivity, constructive international dialogue and cooperation'. We must also be aware, of course, that there will never be an apolitical UN forum. It therefore goes without saying that we must not only promote our values but also defend all of our interests.
I have received two motions for resolutions tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday.